Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-31, 40-42 are pending.
Drawings are accepted.
IDS are considered.
Allowable Subject Matter
Claims 26 and 41are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-25, 27, 30, 29, 40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avrahami (WO 2016/083897) – IDS in view of Wexler (US 2014/0314276) and in further view of Memo et al. (US 2018/0322623).
As to claim 22:
Avrahami  discloses inspection line system comprising
a processor in communication with a user interface and a camera (Fig. 12, ¶0033, system having processor/memory/camera/user interface)   

the processor to, in an inspection stage, determine from an image of an inspected item on an inspection line, if the inspected item has a defect or is defect free (See ¶0067, an inspection process in which at least one image of an item under inspection is captured, a comparison process using reference (also known as “golden”) object/part image to determine if the item under inspection is defective or not)

the system characterized in that the processor is to

analyze an image of a defect free item of a same type as the inspected item; (See Abstract, one or more images of a reference part (same item type as items under inspection using the reference part as reference – see ¶0067) is captured and undergo analysis. See further ¶0045)
and based on the analysis, generate a signal to provide instructions to a user, via the user interface, prior to the inspection stage, thereby avoiding user frustration. (¶0045, analysis of the golden/reference part, in which the golden/reference part’s image is compared to a CAD model, and providing a notification to the administrator/user pertaining the issue, thus aiding to the user to understand any issues that arise, avoiding user frustration.  This process stage stills involves of processing the golden object image, thus the inspection stage has not been reached) 

Avrahami discloses providing a notification to the user based on analysis of the reference image, however Avrahami does not explicitly refers the notification as “instruction”. 

In the similar spirit of providing feedback to user regarding analysis of images of a reference object, Wexler discloses a method for analysis of reference objects, in which should an error or anomaly occurs during analysis of the reference object image, a feedback is provided to the user to make correction in at least ¶0126, 0127.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Avrahami to incorporate the instructional feedback for user for correction, as incorporating the disclosure of Wexler.  Such implementation advantageously allows for minimizing errors or discrepancy, given the importance of the reference object being the standards for comparison. 

Wexler discloses comparing to images of an reference object, however is silent on “comparing to each other images of defect free samples of manufactured items captured by the camera”.
However, the practice of comparing to more than one reference (defect-free) products/objects are known in the art to determine defects, as seen in Memo, ¶0106, wherein image features (descriptor) of target object are compared against those of a plurality of non-defective objects in images captured by scanner.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that determining discrepancy between objects can be done using comparison against a plurality of non-defective object features as detailed in Memo.  Such implementation allows for robust discrepancy detection by virtues of higher diversity in reference/standard model objects.  

As to claim 23:
Avrahami in view of Wexler and Memo disclose all limitations of claim 22 wherein the processor is to analyze, from the image of the defect free item, compositional properties of the defect free item. (See Avrahami, ¶0062, 0063, compositional properties such as orientation, placements of parts of the reference object is under examination)

As to claim 24:
Avrahami in view of Wexler and Memo disclose all limitations of claim 23 wherein the processor is to determine a spatial range, in which the defect free item shows no perspective distortion. (See ¶0043 of Avarihami, the system to determine a multi-dimentional graphic model of the golden part, which can be adjusted for full comprehensive structural information.  This multi-dimentional model show no perspective distortion as the user can adjust positioning, whereas a 2D image would have obscured parts that the camera could not view (aka perspective distortion))

As to claim 25:
Avrahami in view of Wexler and Memo disclose all limitations of claim 23 wherein the processor is to analyze registration of images of the defect free item. (As disclosed in claim 22, Wexler discloses a method for analysis of reference objects, in which should an error or anomaly occurs during analysis of the reference object image, a feedback is provided to the user to make correction of scene and recapture images in at least ¶0126, 0127. Namely reference image is under audit before being accepted for used in the AI model)

As to claim 27:
Avrahami in view of Wexler and Memo disclose all limitations of claim 22 wherein the processor is to generate a signal to display instructions to the user to place within a field of view of the camera a same-type inspected item. (Avrahami, ¶0031, a knowledge base can be queried for providing user setting configuration for object to be inspected, such as working distance, focus, resolution, and camera angle.  Displaying is implied as this is in context of a computer system, in which a dabase is queried by user via a graphical interface per ¶0033)

As to claim 30:
Avrahami in view of Wexler and Memo disclose all limitations of claim 22 wherein the processor is to generate a signal to display instructions to adjust a region of interest in the image of the defect free item (See Avrahami, ¶0031 through 0033, the knowledgebase can provide user with instructions to subject different area of interests for inspections)

As to claim 29:
Avrahami in view of Wexler and Memo disclose all limitations of claim 22 wherein the processor is to generate a signal to display instructions to the user regarding location or orientation of a same-type defect free item, within a field of view of the camera. (Avrahami, ¶0031, a knowledge base can be queried for providing user location/direction parameter for object to be inspected, such as working distance and angle between camera and the object to be inspected for optimal results.  Displaying is implied as this is in context of a computer system, in which a dabase is queried by user via a graphical interface per ¶0033)

As to claim 40:
Avrahami in view of Wexler and Memo disclose all limitations of claim 22 wherein the processor is to based on the analysis, generate a signal to provide instructions to a user (As discussed in claim 22, Wexler discloses a method for analysis of reference objects, in which should an error or anomaly occurs during analysis of the reference object image, a feedback is provided to the user to examine the issue and make correction) and to automatically switch to the inspection stage (In view of Kaucic and Webler, which discloses accepting the reference object image as part of the model when the probability is deemed acceptable, Avarahami further discloses in ¶0035, that for a given reference object, inspections are made automatically to determine inspection parameters)


As to claim 42:
Avrahami in view of Wexler and Memo disclose all limitations of claim 22 wherein the instructions to the user comprise a notification to the user to switch to inspection mode. As discussed in claim 22, Wexler discloses a method for analysis of reference objects, in which should an error or anomaly occurs during analysis of the reference object image, a feedback is provided to the user to examine the issue and make correction (i.e. inspection) in at least ¶0126, 0127.


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avrahami (WO 2016/083897) – IDS in view of Wexler (US 2014/0314276) and in further view of Memo et al. (US 2018/0322623) and in further view of Kiplinger (US 2009/0147317).

As to claim 28:
Avrahami in view of Wexler and Memo disclose all limitations of claim 22 however is silent on the processor is to generate a signal to present a notice to the user, indicating that same-type items cannot be inspected.
However, such a step of determining acceptability of an input image before processing is well-established in the art.  Kiplinger, in that same endeavor, discloses in at least ¶0022, 0052, input images for processing is first pre-examined by the system for its acceptability, and displaying error message to user to indicate the input image of the item to be analyzed is not acceptable.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Avrahami and Wexler to incorporate the integrity check of input image of items to inspected as disclosed by Kiplinger. Such implementation advantageously ensures only images that meet the system’s criteria to be analyzed, thus significantly reduce the time required for imaging phase (See Kiplinger, ¶0023)


Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avrahami (WO 2016/083897) – IDS in view of Wexler (US 2014/0314276) and in further view of Memo et al. (US 2018/0322623) and in further view of Yamashita et al. (US 2010/085442).

As to claim 31:
Avrahami in view of Wexler and Memo disclose all limitations of claim 22 however is silent on the processor is to generate a signal to display instructions to check that the defect free item is static.

However, such a step of determining integrity of an input image before processing is well-established in the art.  Yamashita, in that same endeavor, discloses in at least ¶0420, Abstract, input images for processing is first pre-examined by the system for motion detection, and displaying error message to user to indicate the input image of the item to be analyzed is moving and issue warnings to user to remedy the problem before recapturing image.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Avrahami and Wexler to incorporate the integrity check of input image of items to inspected as disclosed by Yamashita. Such implementation advantageously ensures only images that meet the system’s quality criteria to be analyzed, by avoiding issues due to motions such as blurring (Yamashita, ¶0004).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the new combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michelsson et al. (US 2007/0076194) - A method of detecting incomplete edge bead removal from a disk-like object is disclosed. First a peripheral area of a disk-like reference object is imaged. Marks are then defined in the peripheral area of the reference object. Finally, images of peripheral areas of a plurality of disk-like objects of the same batch are recorded. The inspection of the disk-like objects is limited to the locations of the marks defined on the reference object. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645